       8:16-cv-01957-DCC            Date Filed 11/08/18          Entry Number 105      Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ANDERSON DIVISION

 ------------------------------------------------------------------------X
 JOHN DOE,                                                                   Civil Action No.: 8:16-cv-1957

                                                            Plaintiff,

                             – against –

 CLEMSON UNIVERSITY, CLEMSON UNIVERSITY
 BOARD OF TRUSTEES, JAMES P. CLEMENTS,
 individually and as agent for Clemson University,
 ALMEDA JACKS, individually and as agent for
 Clemson University, ALESIA SMITH, individually and
 as agent for Clemson University, SUZANNE PRICE,
 individually and as agent for Clemson University,
 LORETO JACKSON, individually and as agent for
 Clemson University and DAVID FROCK, individually
 and as agent for Clemson University,

                                                        Defendants.

 ------------------------------------------------------------------------X

               AFFIDAVIT OF                IN OPPOSITON TO
       DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT AGREEMENT AND
      IN SUPPORT OF PLAINTIFF’S CROSS-MOTION TO VOID SETTLEMENT IN
                      PRINCIPLE AND REOPEN ACTION

STATE OF SOUTH CAROLINA                     )
                                            ) ss.:
COUNTY OF BERKELEY                          )

                                 , being duly sworn, deposes and says:

          1.     I am the mother of Plaintiff in the above-captioned action. As such, I am fully

familiar with the facts set forth below. I submit this affidavit in opposition to Defendants’ Motion

to Enforce Settlement Agreement and in support of Plaintiff’s Cross-Motion to Void Settlement in

Principle and Reopen Action in the above-captioned matter.

          2.     I attended the mediation on March 21, 2018, which lasted almost eleven (11) full



{1068096.4 }
       8:16-cv-01957-DCC        Date Filed 11/08/18     Entry Number 105       Page 2 of 5




hours.

          3.    During the opening session of the mediation, the only time when all parties, their

counsel, and the mediator were present, my son’s former counsel provided a third-party

professional review and analysis of a report that we personally commissioned showing the flaws,

acts of negligence, and malpractice in Clemson’s investigation and adjudication of the false

allegations made against my son. The professional group hired to prepare the report is the same

company that drafted and assisted in the implementation of Clemson’s investigation and

adjudication procedure.

          4.    As the mediation continued, mediator Bo Wilson and my son’s counsel at that time

regularly relayed promises communications made by Defendants. We never met with Defendants’

counsel after the opening statements and never observed or engaged in any negotiations. We were

forced to rely solely on Mr. Wilson and our son’s former counsel for all information regarding the

negotiations.

          5.    Mr. Wilson and my son’s former counsel indicated that Defendants stated there was

“more to come” regarding a complete settlement of the case, including an agreement on the full

expungement of Clemson’s disciplinary findings from my son’s education records and how

Clemson would respond to any third-party questions regarding my son’s disciplinary history. My

son’s primary objective, which was communicated to Defendants’ counsel and Mr. Wilson, was

complete exoneration.

          6.    Based on Defendants’ representations that there was “more to come” regarding a

complete settlement of this matter, my son, on the advice of counsel and at the behest of Mr.

Wilson, signed a hand-written document to reflect the fact that the parties had reached an

agreement in principle to settle the matter.



{1068096.4 }                                    2
       8:16-cv-01957-DCC       Date Filed 11/08/18       Entry Number 105        Page 3 of 5




          7.    Prior to my son’s signing of the hand-written document, we were repeatedly told

by my son’s former counsel and Mr. Wilson that we needed to take a “leap of faith” on the

“gentlemen’s handshake between legal professionals” regarding the expungement of the

disciplinary records and Clemson’s handling of third-party inquiries concerning my son’s

disciplinary history. This was communicated to me and my family consistently after Mr. Wilson

and my son’s former counsel returned from lengthy discussions with counsel for Defendants. The

pledge of expungement to come was the understanding that formed the basis of the hand-written

document.

          8.    The repeated entreaties from counsel and the mediator caused my son to suffer an

emotional breakdown prior to signing the hand-written document. His deteriorating emotional

state significantly impacted ongoing communications and should have alarmed Mr. Wilson and

Defendants’ counsel regarding the authenticity of all further negotiations. Instead, Mr. Wilson

and Defendants’ counsel used my son’s compromised emotional state as an opportunity to rush

negotiations and put forth the incomplete hand-written document that my son signed under duress.

          9.    The hand-written document does not include the promises made by Defendants to

expunge Clemson’s disciplinary findings from my son’s academic records or any indication as to

how Clemson will deal with questions related to my son’s disciplinary history. I believed their

word that there was “more to come.”

          10.   At no point during the mediation did counsel for Defendants disclose that

acceptance of funds from the South Carolina Insurance Reserve Fund would trigger the public’s

right to have access to otherwise confidential educational records. If full disclosure had been made

to our son, he never would have signed the hand-written document.

          11.   Defendants, Defendants’ counsel, Mr. Wilson, and my son’s former counsel were



{1068096.4 }                                     3
       8:16-cv-01957-DCC        Date Filed 11/08/18      Entry Number 105         Page 4 of 5




aware of my son’s desire to attend medical school and knew that expungement and a plan for

replying to questions related to my son’s disciplinary history would be an integral part of any final

settlement.

          12.   My understanding was that there would be a further settlement document detailing

the expungement process and Clemson’s management of request for information regarding my

son’s disciplinary history. This was especially the case because of my son’s aspiration to attend

medical school.

          13.   On May 11, 2018, Defendants provided a document titled “Settlement Agreement

and Mutual Release.”

          14.   The Settlement Agreement and Mutual Release includes a section labeled

“Recitals” and at least sixteen (16) “Terms of Agreement” (not including sub-parts).

          15.   The Settlement Agreement and Mutual Release it does not contain any language

regarding the expungement of my son’s educational records or how Clemson will respond to any

inquiries regarding my son’s disciplinary history.

          16.   My son’s current counsel provided counsel for Defendants with redlined, edited

versions of the Settlement Agreement and Mutual Release to reflect the true terms of the

arrangement reached at the mediation.

          17.   On August 10, 2018, my son’s current counsel met with Defendants in Columbia

to engage in further negotiations in an attempt to finalize the settlement. This negotiation was

productive in my eyes and moved this matter closer to a settlement that would ultimately result in

the expungement of my son’s disciplinary history from his education records. The non-final nature

of the hand-written document is evidenced by the last six months of ongoing settlement discussions

between the parties.



{1068096.4 }                                     4
    8:16-cv-01957-DCC            Date Filed 11/08/18    Entry Number 105          Page 5 of 5




            l:3 .   l always believed the promised expungenient would be forthcoming.     I had no

-reason le, second-guess the protocol put forth by Mr. Wilson and counsel for Defendant s at the

 mediation that additional parameters of the final settlement would be agreed upon a later point.




Sworn to before me on this
__B__ day of November 2018.

~lM¼J~,
       Notary Public




{l068(19ti.4)                                    5
